Name: Council Regulation (EC, ECSC, Euratom) No 2461/98 of 12 November 1998 amending Regulation (ECSC, EEC, Euratom) No 300/76 determining the categories of officials entitled to allowances for shiftwork, and the rates and conditions thereof
 Type: Regulation
 Subject Matter: monetary relations;  monetary economics;  civil law;  EU institutions and European civil service
 Date Published: nan

 17.11.1998 EN Official Journal of the European Communities L 307/5 COUNCIL REGULATION (EC, ECSC, EURATOM) No 2461/98 of 12 November 1998 amending Regulation (ECSC, EEC, Euratom) No 300/76 determining the categories of officials entitled to allowances for shiftwork, and the rates and conditions thereof THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the proposal from the Commission, presented after consulting the Staff Regulations Committee (1), Whereas, having regard to Council Regulation (EC, ECSC, Euratom) No 2458/98 of 12 November 1998 amending Regulation (EEC, Euratom, ECSC) No 259/68 laying down the Staff Regulations of officials and the conditions of employment of other servants of the European Communities and the other Regulations applicable to them with regard to the establishment of remuneration, pensions and other financial entitlements in euros (2), Council Regulation (ECSC, EEC, Euratom) No 300/76 (3) should be amended, HAS ADOPTED THIS REGULATION: Article 1 In Council Regulation (ECSC, EEC, Euratom) No 300/76 the term Belgian francs shall be replaced by the term euros and amounts expressed in Belgian francs shall be replaced by their equivalent in euro units at the conversion rate laid down by the Council. The rules relating to the rounding of amounts laid down in Council Regulation (EC) No 1103/97 of 17 June 1997 on certain provisions relating to the introduction of the euro (4) shall apply. Article 2 On 1 January 1999, pursuant to this Regulation, the Commission shall effect the conversion to the euro of the amounts expressed in Belgian francs in Council Regulation (ECSC, EEC, Euratom) No 300/76; these values shall be published in the Official Journal of the European Communities in January 1999. Article 3 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 November 1998. For the Council The President E. HOSTASCH (1) OJ C 192, 19. 6. 1998, p. 11. (2) See page 1 of this Official Journal. (3) OJ L 38, 13. 2. 1976, p. 1. Regulation as last amended by Regulation, (Euratom, ECSC, EEC) No 2258/90 (OJ L 204, 2. 8. 1990. p. 1). (4) OJ L 162, 19. 6. 1997, p. 1.